DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 04/08/2021 wherein: claims 1-14 are amended and claims 15 and 16 are added. Accordingly, claims 1-16 are now pending.
Response to Arguments
Applicant’s arguments, filed 04/08/2021 with respect to the 112 rejections of claims 1-14 have been fully considered and are persuasive.  Therefore, the 112 rejections of claims 1-14 has been withdrawn. 
Applicant’s arguments, filed on 04/08/2021 with respect to rejections of claims 1-14 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Segawa and Storm, as shown in the 103 rejection below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claim 14:
an output control part configured to control outputs…
a target SOC setting part configured to set/lower…
an arrival rate calculating part configured to calculate a probability…
Because tthese claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Paragraph [0042]: “ECU 40 runs programs stored in the memory etc., to thereby function as an output control part 41, a target SOC setting part 42, and an arrival rate calculating part 43”; Figure 2: ECU 40 including Parts 41, 42, 43. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa (JP2010279108A) in view of Storm (WO2015094807).
Regarding claims 1 and 14, Segawa teaches a control device of a hybrid vehicle for controlling a hybrid vehicle comprising an internal combustion engine, a motor, and a battery supplying electric power to the motor and able to be charged by output of the internal combustion engine and an external power source [0018], the control device of a hybrid vehicle comprising a processor configured to: 
control outputs of the internal combustion engine and the motor ([0009]: “power generation control means”; [0012]), 
set a target state of charge ([0009]: “a battery energy set value calculation unit”) which is a target value of a state of charge of the battery when the hybrid vehicle reaches a predetermined charging station ([0011]: “the external charging base reaching travel energy estimated by the external charging base reaching travel energy estimating means is the battery energy set value”), 
wherein when the hybrid vehicle is being driven outside the charging station, the output control part is configured to control outputs of the internal combustion engine and the motor so that a state of charge of the battery when the hybrid vehicle reaches the charging station becomes the target state of charge ([0012]), and 
lower the target state of charge as the probability increases ([0013]: “The base is assumed to be an external charging point, and based on the travel energy for reaching the external charging base (running energy for reaching the external charging point) related to the planned external charging point, the battery storage rate when the external charging scheduled point is reached is minimized”; As the charging station is reached, the probability is increasing [from a possibility of zero: not reaching the charging station, to a probability of one: reached the charging station], and for this the target SOC is minimized or reduced). 
However, although Segawa teaches an external charging site reaching travel energy estimation unit ([0009]), it does not teach calculating a probability of the hybrid vehicle reaching the charging station; and increasing the target state of charge as the probability decreases.  
On the other hand, Storm teaches calculating a probability of the hybrid vehicle reaching the charging station (Page 2, Line 28: “development and application of a vehicle resource management system which is preferably used by an electric vehicle and by the operator of the electric vehicle as a way to help predict the probability of the vehicle reaching the intended destination given its current charge”; Figure 2: Processor 46, Interface 37; Page 10, Line 20: “calculating the predicted probability of reaching a destination entered by user 36 using user interface 37”; Page 2, Line 8: “The "destination" 
It would have been obvious for someone with ordinary skill in the art to modify the Segawa reference to calculate the probability of reaching to the charging station, and increase the target state of charge as the probability decreases by turning off the air conditioner, heater, stereo, rear window defroster, seat heaters, head lights, cabin lights, radar collision avoidance system, or rear seat entertainment center, for example. Since the system in Segawa is considering the remaining capacity needed to reach/ stop at the next charging station, it would be advantageous for the system to calculate a probability of arrival (whether the vehicle successfully reaches the intended destination, i.e. charging station), and reduce energy consumption from certain vehicle accessories when the probability of reaching to the destination is low. This will give the driver a better insight of the capability of the vehicle to reach the charging station without the deterioration of vehicle drivability due to insufficient remaining energy, as disclosed by Segawa ([0016]). 
Regarding claim 2, Segawa teaches the processor is configured to raise the probability the higher a frequency at which the hybrid vehicle has stopped at the charging station when being driven near the charging station ([0095]: “Furthermore, the probability that the driver will stop by and charge the external charging base with a lot of past usage histories is high, and in this embodiment, the priority of the external charging base with a lot of usage histories is increased to predict the planned external charging point. Accuracy can be increased.”)  
Regarding claim 3, Segawa teaches the processor is configured to raise the probability if the hybrid vehicle stops at the charging station when being driven near the charging station, and lower the probability if the hybrid vehicle does not stop at the charging station when being driven near the charging station ([0074]: “the planned external charging point predicted in the charging control by 
Regarding claim 4, Segawa teaches the processor is configured not to lower the probability if the state of charge of the battery is equal to or more than a predetermined value even if the hybrid vehicle does not stop at the charging station when being driven near the charging station ([0014]; [0015]: “when the remaining amount of battery energy is sufficiently large, the driver does not actively charge at the external charging base”; When there is sufficient energy in the battery, although a charging station is determined to be upcoming, and although the driver won’t stop to perform charging of his battery, yet, the probability does not change since the vehicle might pass by the same charging station in the future, but have a lower SOC value, and be in need for charging; so the probability would be consistent for this charging station).
Regarding claim 5, Segawa teaches the processor is configured not to raise the probability if the state of charge of the battery is equal to or more than the predetermined value even if the hybrid vehicle stops at the charging station when being driven near the charging station ([0014]; [0015]; [0068]; SOC that is equal to or more than a predetermined value could still be a value that is lower than an upper threshold for the SOC to be considered “sufficiently” large for the vehicle not to be in need for external charging, therefore, this brings back the normal situation where there is an intension to reach a charging station, and the prediction or probability calculation considers the remaining energy, the probability will “not be raised”, given the SOC is within a specific range) .  
Regarding claim 6, Segawa teaches the processor is configured to raise the probability the higher a frequency at which the battery has been charged by the external power source at the charging station when the hybrid vehicle is being driven near the charging station ([0095]).  
Regarding Claim 7, Segawa teaches the processor is configured to raise the probability if the battery is charged by the external power source at the charging station when the hybrid vehicle is being 
Regarding claim 8, Segawa teaches the processor is configured not to lower the probability if the state of charge of the battery is equal to or more than a predetermined value even if the battery is not charged by the external power source at the charging station when the hybrid vehicle is being driven near the charging station ([0014]; [0015]; [0053]; Same explanation as claims 4 and 5 applies, the SOC could be equal to or more than a specific value, or sufficiently large for the battery to be needless of external charging, however, the probability wouldn’t change for future needs of the vehicle under different circumstances).  
Regarding claim 9, Segawa teaches the processor is configured to not raise the probability if the state of charge of the battery is equal to or more than the predetermined value even if the battery is charged by the external power source at the charging station when the hybrid vehicle is being driven near the charging station([0014]; [0015]; a similar explanation as that in claim 8 applies).  
Regarding claim 10, Segawa teaches when the hybrid 26vehicle reaches the charging station, the processor is configured to update the probability to correspond to a driving position and a direction of advance of the hybrid vehicle based on a route of travel until the hybrid vehicle reaches the charging station ([0037]).  
Regarding claim 11, Segawa teaches the processor is configured to calculate the probability for each state of a vehicle environment differing in at least one of hours, day of week, weather, driver, and number of passengers when the hybrid vehicle is being driven near the charging station ([0042]; [0043]).  
Regarding claim 12
Regarding claim 13, Segawa teaches the processor is configured to calculate the probability considering at least one of hours, day of week, weather, driver, and number of passengers when the hybrid vehicle is being driven near the charging station ([0042]; [0043]).
Regarding claim 15, Segawa teaches the processor is configured to linearly lower the target state of charge as the probability becomes higher ([0013]: “The base is assumed to be an external charging point, and based on the travel energy for reaching the external charging base (running energy for reaching the external charging point) related to the planned external charging point, the battery storage rate when the external charging scheduled point is reached is minimized”; As the charging station is reached, the probability is becoming higher [from a probability of zero: not reaching the charging station, to a probability of one: reached the charging station], and for this the target SOC is minimized or reduced from the target SOC at the probability of zero [SOC0] to the target state of charge at the probability of one [SOC1], where SOC0 > SOC1; The decreasing line joining the two points is linear).
Regarding claim 16, Segawa teaches the processor is configured to lower the target state of charge in stages as the probability becomes higher ([0013]: “The base is assumed to be an external charging point, and based on the travel energy for reaching the external charging base (running energy for reaching the external charging point) related to the planned external charging point, the battery storage rate when the external charging scheduled point is reached is minimized”; As the charging station is reached, the probability is becoming higher [from a probability of zero: not reaching the charging station, to a probability of one: reached the charging station], and for this the target SOC is minimized or reduced from the target SOC at the probability of zero (first stage) to the target state of charge at the probability of one (second stage); Note: the term in stages is interpreted broadly).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        




/RAMI KHATIB/Primary Examiner, Art Unit 3669